Citation Nr: 1012414	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-00 651	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises of 
the 
Department of Veterans Affairs (VA) Pension Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $21,599.


REPRESENTATION

Veteran represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an February 2007 decision of the Pension 
Center's Committee on Waivers and Compromises (Committee) 
which denied the Veteran's request for a waiver of $32,599 
indebtedness resulting from an overpayment of VA pension 
benefits.  The amount of the Veteran's debt was reduced to 
$21,599 in July 2008, based upon the Veteran's submission of 
documentation showing his medical expenses during the time 
period at issue.

The Veteran presented sworn testimony in support of his 
appeal during a September 2009 hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

Initially, the Board observes that claims for waiver of debt 
owed to the VA are governed by the provisions of Chapter 53 
of Title 38 of the United States Code.  This statute 
contains its own specific notice provisions.  The provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002) are relevant to a 
different chapter of title 38, and do not apply to this 
appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002).

In a January 2003 decision, the Veteran was awarded VA 
pension benefits effective in September 2002, based upon his 
disability status and his income.  According to the January 
2003 letter notifying the Veteran of the pension grant, the 
monthly amount of his VA pension was calculated based upon 
the assumption that he had no income whatsoever.  However, a 
summary of Social Security Income printed earlier in the 
same month reflects a current gross payable amount of $552, 
presumably indicating a monthly payment of $552 at that 
time.  A summary of Social Security benefits received in 
August 2007 indicates that at some point in 2005, he was 
deemed entitled to a Social Security benefit as of January 
2004, which was paid in a lump sum payment in 2005, in 
addition to monthly payments commencing in January 2005.

This discrepancy between the two different Social Security 
Statements is confusing and should be reconciled prior to 
further review of the Veteran's application for a waiver of 
his debt.  Furthermore, if the Veteran had been in receipt 
of Social Security monetary payments in January 2003, the 
VA's failure to incorporate that income into the calculation 
of the Veteran's VA pension benefit may constitute 
administrative error on the part of the VA.  If a finding of 
administrative error on the part of the VA is reached in 
this case, it may affect the analysis of whether the debt 
was properly created and/or properly calculated, as well as 
the application of the standard of equity and good 
conscience to the waiver question.  

Unfortunately the Board's review of the Veteran's appeal is 
hampered by the absence of several critical documents from 
the file.  Perhaps most important, neither the Veteran's 
request for a waiver, nor the February 2007 Committee 
decision which denied the Veteran's application for a waiver 
of his debt are contained in the file.  

In the analysis of a waiver of indebtedness case, VA must 
make an initial determination regarding whether the debt is 
valid before deciding whether a waiver of the debt is in 
order.  Schaper v. Derwinski, 1 Vet. App. 430, 433-7 (1991).  
Ideally, the Committee will (1) make an initial adjudication 
as to the validity of the creation of the debt, to include 
establishing the exact amount of the debt; (2) if the debt 
was found to have been validly created, then review whether 
the veteran acted out of fraud, misrepresentation, or bad 
faith under the provisions of 38 U.S.C.A. § 5302(c); and (3) 
if both previous hurdles are cleared by the veteran, then 
the Committee is to adjudicate the issue of entitlement to a 
waiver of recovery of the overpayment debt under the 
principle of equity and good conscience embodied in 
38 U.S.C.A. § 5302 and 38 C.F.R. § 1.965.  

In this case, however, we cannot tell from the current 
information in the file whether the Committee performed a 
formal adjudication of the creation of the debt.  Due 
process requires that the Committee on Waivers perform a 
full, formal, initial review of the validity of the creation 
of the debt and the amount of the debt prior to further 
appellate review and that such review is reduced to writing 
to avoid prejudice to the veteran and his claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Because the 
Statement of the Case reflects that the Committee found no 
fraud, misrepresentation, or bad faith on the part of the 
Veteran, the second step outlined above need not be 
revisited.

The October 2007 Statement of the Case provides a list of 
adjudicative actions which were taken in the case.  Careful 
review of the file shows that many of them are not reflected 
in the file in their original form.  A September 2006 letter 
proposing to reduce the Veteran's pension benefits is not in 
the claims file.  A November 2006 medical expense report 
submitted by the Veteran is not in the file.  Neither a 
December 2006 award action reducing the Veteran's benefits, 
nor the referenced cover letter notifying the Veteran are 
available for review.  A December 2006 letter from the Debt 
Management Center is not of record.  

Similarly, the file copy of an October 2007 letter to the 
Veteran references a July 2007 letter from VA to the Veteran 
which is not available for review and a statement from the 
Veteran (described as "informing us that our information 
concerning your SSA benefits are incorrect") which does not 
appear to be contained in the record either.  

The June 2008 Supplemental Statement of the Case provides a 
list of adjudicative actions taken subsequent to the 
issuance of the Statement of the Case.  Of these, a June 
2008 letter from VA to the Veteran notifying him that the 
amount of his overpayment had been reduced from $32,956 to 
$21,599 is not contained in the file.

The absence of documentation regarding the creation of the 
debt and the subsequent adjudication of the Veteran's 
request for a waiver raises a serious substantive due 
process issue, and precludes equitable review of the 
Veteran's appeal at this point.  Therefore, upon remand, 
these documents must be obtained and added to the Veteran's 
claims file.

During the September 2009 hearing on appeal and in his 
substantive appeal, the Veteran and his representative 
requested that the Board obtain records from the Veterans 
Hospital Administration to substantiate the Veteran's report 
that he told the VA Medical Center in North Chicago about 
his Social Security benefits, in the context of notifying 
the Medical Center of his Medicare insurance.  VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Therefore, the financial records 
generated by the VA Medical Center in North Chicago should 
be obtained as well.

Because the Veteran is claiming that requiring him to repay 
the debt which has been declared against him would cause 
undue hardship, detailed information as to his financial 
status during the time period at issue, from 2003 or 2004 
(depending upon when he in fact began receiving Social 
Security benefits) until the present, is necessary.  
Currently the record contains financial information from 
2007 only.  Therefore, upon remand, the Veteran should 
provide additional information as to his financial picture 
each year, to include his medical expenses, reconstructing 
as much detail as possible.

Accordingly, the case is REMANDED for the following action:

1.  The discrepancy between the January 
2003 Social Security statement and the 
August 2007 Social Security statement must 
be resolved, to identify precisely when 
the Veteran first received Social Security 
benefits.  

2.  The VA-generated documents identified 
above which are missing from the claims 
file should be printed and/or obtained for 
inclusion in the file.  The various VA 
offices which are involved in this case, 
including the Chicago Regional Office, the 
Debt Management Center, and the Pension 
Management Center should be contacted to 
obtain the missing documentation.  If the 
documents submitted by the Veteran which 
are missing from the file are not located 
in VA possession, then the Veteran should 
be requested to provide any copies he may 
have.

3.  The VA medical system in the Chicago 
region should be contacted to obtain any 
financial information pertaining to the 
Veteran's Social Security and/or Medicare 
benefits and documentation of the date(s) 
when he submitted such information.

4.  If the Committee failed to adjudicate 
the validity of the creation of the 
Veteran's debt in February 2007, or if new 
information is received from the VA 
medical system which is pertinent to the 
issue of creation, then the Committee must 
adjudicate the validity of the creation of 
the debt, establishing the amount of the 
veteran's debt, to include any necessary 
evidentiary development, providing notice 
of the decision to the veteran and an 
opportunity to respond.  

5.  If further analysis and application of 
the standard of equity and good conscience 
is required at this point, (i.e., if the 
Committee finds that the Veteran's debt 
was validly created), then appropriate 
evidentiary development pertaining to the 
elements to be considered under the 
standard of equity and good conscience, 
including whether collection of the debt 
would cause undue hardship to the Veteran, 
must be undertaken.  The Veteran should be 
requested to provide financial status 
reports and medical expense information 
for each year involved in the creation of 
his debt.

6.  The Committee should then review the 
complete record, applying the standard of 
equity and good conscience to Veteran's 
application for waiver of his remaining 
debt.  If the waiver remains denied, 
wholly or in part, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


